Title: July 26[–27]
From: Adams, Abigail
To: 


       Our next Stage was Bridport a small Sea port but a very bad harbour. No trade only in coal which is carried there by water for the supply of the inhabitants. We dinned there, and then proceeded for Axmister, the first town in the County of Devonshire. Here we put up at the best Inn I ever saw, the George kept by a Mr. Ellis. The appartments were not only neat and convenient, but every thing had an air of Elegance and taste. Here we were visited by Mr. John Cranch a Nephew of my Brother Cranch who is an Attorney and resides here. The Town is a little narrow dirty village, but a great through fare, all the Plimouth, Exeter and many other Stages passing through it. Went with Mr. Cranch to see the Manufactory of carpets for which this place is famous. The building in which this buisness is carried on is by no means equal to an American Barn. The whole Buisness is performd by women and children. The carpets are equally durable with the Turky, but surpass them in coulours and figure. They are made of coars wool and the best are 24 shillings a square yd., others at fourteen. They have but two prices. From thence we went to a tape manufactory which are the only two manufactories in the Town. Mr. Cranch invited us to drink Tea with him. He is a single man, of a delicate complexion, small features, about 26 or 27 years old. He never looks one in the face and appears as if he had been cramped and cowed in his Youth. He has a good understanding, which he has improved by reading, and appears a virtuous amiable man. He accompanied us to Exeter and Plimouth.
      